United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1092
                      ___________________________

                          United States of America

                          lllllllllllllllllllll Appellee

                                        v.

Gabriel Campos-Cisneros, also known as Graciano Cisneros-Luviano, also known
as Craciano Luviano, also known as Craciano Cisneros-Luviavan, also known as
                 Jorge Campos, also known as Jorge Cisneros

                          lllllllllllllllllllll Appellant
                                 ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: June 4, 2013
                            Filed: June 7, 2013
                              [Unpublished]
                              ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Gabriel Campos-Cisneros appeals the 59-month prison sentence imposed by
the district court1 after he pleaded guilty to illegally reentering the country after
having been deported subsequent to a drug-trafficking conviction, in violation of
18 U.S.C. § 1326(a) and (b)(2). His counsel has moved to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), challenging the court’s
criminal-history determination. Because Mr. Campos-Cisneros affirmatively
withdrew his criminal-history objection at the sentencing hearing, however, we
decline to review the issue. See United States v. Olano, 507 U.S. 725, 733 (1993)
(waiver is intentional relinquishment or abandonment of known right and is not
reviewable on appeal); United States v. Harrison, 393 F.3d 805, 806 (8th Cir. 2005)
(finding waiver of objections when counsel confirmed at sentencing that there were
no objections); United States v. Thompson, 289 F.3d 524, 526-27 (8th Cir. 2002)
(where lawyer who represented defendant in district court withdrew defendant’s
objections to presentence report, he was precluded from arguing those objections on
appeal).

      Further, having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, subject to counsel informing appellant about
procedures for seeking rehearing or filing a petition for certiorari, and we affirm.
                       ______________________________




      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                         -2-